Daniel R. BoRCHERT, Deputy Clerk.
FINDINGS OF FACT
{¶ 1} 1. On May 17, 2002, plaintiff, Yvonne Kuneff, filed a complaint against defendant, Ohio Bureau of Motor Vehicles, alleging that her son’s driver’s license was improperly listed as suspended by defendant. Plaintiff incurred towing expenses as a result of defendant’s error concerning the driving status of plaintiffs son. Plaintiff seeks damages in the amount of $55.
*2{¶ 2} 2. On December 4, 2002, defendant filed an investigation report admitting error in recording plaintiffs son’s driving status.
CONCLUSIONS OF LAW
{¶ 3} 1. Resulting damages may be recovered when the fact is proven, by a preponderance of the evidence, that defendant erroneously listed a driver’s license as suspended. Ankney v. Ohio Bur. of Motor Vehicles (1998), Ct. of Cl. No. 97-11045-AD; Serbanescu v. Ohio Bur. of Motor Vehicles (1994), Ct. of Cl. No. 93-15038-AD; Black v. Ohio Bur. of Motor Vehicles (1996), Ct. of Cl. No. 95-01441-AD.
{¶ 4} 2. Plaintiff has proven, by a preponderance of the evidence, that her son’s driver’s license was improperly listed as suspended by defendant. McGee v. Ohio Bur. of Motor Vehicles (1997), Ct. of Cl. No. 97-03999-AD.
{¶ 5} 3. Defendant is liable to plaintiff for damages that plaintiff can prove resulted from defendant’s negligence. Partlow v. Ohio Bur. of Motor Vehicles (1997), Ct. of Cl. No. 97-07820-AD. Plaintiff has proven that she incurred towing costs as a result of defendant’s act.
{¶ 6} 4. Plaintiff has suffered damages in the amount of $55, plus the $25 filing fee, which may be reimbursed as compensable damages pursuant to the holding in Bailey v. Ohio Dept. of Rehab. & Corr. (1990), 62 Ohio Misc.2d 19, 587 N.E.2d 990.
{¶ 7} Having considered all of the evidence in the claim file and adopting the memorandum decision concurrently herewith,
{¶ 8} IT IS ORDERED THAT:
{¶ 9} 1. Plaintiffs claim be GRANTED and judgment be rendered in favor of the plaintiff;
{¶ 10} 2. Defendant (Bureau of Motor Vehicles) pay plaintiff (Yvonne Kuneff) $80 and such interest as is allowed by law;
{¶ 11} 3. Court costs are assessed against defendant.
Order accordingly.